Citation Nr: 1623813	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-07 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of death of the Veteran. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant's daughter, K.L. (on behalf of the appellant) 



ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty July 1959 to July 1962.  He died in October 2010.  The appellant is the Veteran's widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Regional Office that, inter alia, denied service connection for the cause of the Veteran's death.  The appellant submitted a notice of disagreement in September 2011, which was followed by the issuance of a statement of the case in January 2014, and the submission of a VA Form 9 in March 2014.  

In January 2016, the appellant was afforded her requested Travel Board hearing before the undersigned at the local RO in Waco, Texas.  The appellant's daughter, K.L., testified on behalf of the appellant.  A transcript of the hearing is of record.  [Note: the issue of entitlement to burial benefits is addressed in a separate Board decision].


FINDINGS OF FACT

1. At the time of the Veteran's death, service connection was in effect for herniated disc, L4-5, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity.  

2. On the Veteran's official Certificate of Death, the immediate cause of death was congestive heart failure and significant contributing conditions included paralysis of the sciatic nerve.  

3. Resolving all doubt in the appellant's favor, the evidence shows that the Veteran's service-connected paralysis of the sciatic nerve(s) contributed to his death.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death are met. 38 U.S.C.A. § 38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this case, as the benefit sought on appeal is granted in full, there can be no prejudice to the appellant if there were errors in fulfilling either duty.

Service Connection for Cause of the Veteran's Death

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto. 38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c). 

In March 2013, the Veterans Benefits Administration (VBA) issued Fast Letter 13-04, "Simplified Processing of Dependency and Indemnity Compensation (DIC) Claims," to Pension Management Center and Veterans Service Center Personnel.  It noted that "[t]his letter rescinds or clarifies prior guidance on the processing of DIC claims to ensure timely delivery of benefits to vulnerable survivors who have an immediate need for supplemental income following the death of a Veteran."  The aim of this fast letter was to identify "some obstacles to timely delivery of benefits to eligible survivors" and to "expedite processing of DIC claims" by "eliminating certain redundant development actions and performing limited screening." 

Fast Letter 13-04 directed the following procedure be implemented in screening evidence for service connection:

For DIC claims where the cause of death listed on the death certificate matches one or more of the deceased Veteran's service-connected disabilities, take immediate action on the claim by referring it to a rating team for a decision without further development regarding the cause of death.  Evidence of service-connected disability in the Corporate Record is sufficient to establish service connection for the underlying disability.  Grant service connection for the cause of death when the death certificate shows that the service-connected disability is the principal or contributory cause of death.  If the service-connected disability was a contributory cause of death, as listed on the death certificate, presume that it contributed substantially and materially to the Veteran's death.  Do not develop further for the causal connection between the Veteran's service-connected disability and the cause of death.

These procedures were noted to apply to claims that were pending as of the date of the fast letter and those received on and after the date of the fast letter.

Fast letter 13-04 has since been rescinded due to incorporation into the VA Adjudication Procedural Manual (Manual), however.  The applicable provision here thus now is located in Part IV.iii.1.B.1.h. of the Manual.

During the Veteran's lifetime service connection was in effect for herniated disc, L4-5, radiculopathy of the right lower extremity (rated under Diagnostic Code 8520 for the sciatic nerve), and radiculopathy of the left lower extremity (also rated under Diagnostic Code 8520 for the sciatic nerve).  The Veteran was also in receipt of a TDIU rating on account of these disabilities.  

While the Veteran's October 2010 death certificate reflects that the immediate cause of death was congestive heart failure, other significant conditions contributing to his death expressly included paralysis of the sciatic nerve - i.e., a service-connected disability.  

The Board finds that the Veteran's death certificate is sufficient evidence to establish that his service-connected sciatic radiculopathy of the lower extremities was a contributory cause of death in this case.  Again, in reaching this conclusion, the Board notes that VA Fast Letter 13-04, the pertinent provisions of which have since been incorporated in the Manual, instructs RO personnel to presume that any service-connected disability listed on the death certificate as a contributory cause of death contributed substantially and significantly to the Veteran's death.  The appellant's main legal argument rests on this directive.  Although VA Fast Letter 13-04 is not binding on the Board, it offers persuasive guidance as to how to adjudicate the present claim.
Further, the medical evidence is not challenged by other evidence of record.  The Board thus finds the evidence is at least equally-balanced in terms of whether the Veteran's service-connected sciatic radiculopathy of the lower extremities substantially contributed to his death. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail).  Accordingly, the claim is granted.  


ORDER


DIC benefits based on service connection for the cause of the Veteran's death are granted, subject to the statutes and regulations governing the payment of benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


